743 N.W.2d 926 (2008)
Laura K. FUNDUNBURKS, Plaintiff-Appellee,
v.
CAPITAL AREA TRANSPORTATION AUTHORITY and Michelle Beard, Defendants-Appellants.
Docket No. 134408. COA No. 274928.
Supreme Court of Michigan.
February 8, 2008.
On order of the Court, the application for leave to appeal the May 31, 2007 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). At oral argument, the parties are directed to discuss (1) whether the fact that the bus driver's deposition had not been taken was a sufficient reason to deny her motion for summary disposition; and (2) whether there is sufficient evidence to warrant a trial on the claim that defendant Beard's conduct, including her action of closing the doors of the bus while the plaintiff was attempting to exit the vehicle, constituted gross negligence or, on the contrary, that no reasonable juror could conclude that defendant Beard's conduct amounted to reckless conduct showing a substantial lack of concern as to whether injury would result, MCL 691.1407(7)(a), and thus that summary disposition should have entered for defendant Beard. MCL 691.1407(2)(c). See Stanton v. City of Battle Creek, 466 Mich. 611, 620-621, 647 N.W.2d 508 (2002). The parties may file supplemental briefs within 42 days of the date of this order, but they should not submit mere restatements of their application papers.